PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea for Consent Judgment (Public Reprimand) and Entry of Final Order of Discipline to Disciplinary Rules 6-101(A)(l), (2), and (8).
The Respondent attempted to represent an out-of-state client in her efforts to convey a condominium located in Dade County, Florida. By the Respondent’s own admissions, it is clear to this Court that the Respondent failed in his obligation to provide his client with the minimum professional standards demanded by the Code of Professional Responsibility. The Respondent failed to insist on a formal escrow agreement for deposit monies, repeatedly failed to communicate with his client when requested, negligently prepared various closing documents, and failed to initiate affirmative action to associate more experienced counsel on the case. Indeed, based upon the foregoing, his client felt obligated to retain additional counsel for the sole purpose of assisting the Respondent in what appears to be a relatively routine real estate transaction.
We approve the Petition, and we hereby reprimand the Respondent, Mark J. Friedman, for the following: handling a legal matter which he knew or should have known that he was not competent to handle; handling a legal matter without preparation adequate in the circumstances; and neglecting a legal matter entrusted to him; in violation of Disciplinary Rule 6-101(A)(1), (2), and (3) of the Code of Professional Responsibility. The publication of this Order in Southern Reporter shall serve as the Respondent’s public reprimand.
Costs in the amount of $525.85 are hereby taxed against the Respondent.
It is so ordered.
ADKINS, Acting C.J., and BOYD, OVERTON, MCDONALD and EHRLICH, JJ., concur.